Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner’s Note
Examiner called Applicant and told the Applicant that the Examiner has reviewed the amended claims and Remarks filed on 3/24/2022. The Examiner stated that the although the amended claims look good, they still have some  minor issues with claims1-2, 4-5 & 10-14. The Examiner and the Applicant discussed how to fix those issues and finally agreed upon a solution  The Applicant afterwards emailed a proposed amendment as discussed in the interview (please see attached “Email from the Applicant” for details).
The case has now been placed in allowable condition , in view of Remarks filed on 3/24/2022  and Non Final rejection mailed on 02/17/2022. 
Response to Amendment and Arguments
Please see above the “Examiner’s Note’.
. 
EXAMINER’S AMENDMENT
.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
.	Authorization for this examiner's amendment was given via email from Peyali Chowdhury (Reg. No.73,406) on 04/19/2022. 
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings of claims in the application:
1.	(Currently Amended) A method for secure transferring of information through a network between an origin VASP (origin Virtual Asset Service Providerdestination Virtual Asset Service Provider
the origin VASP (origin Virtual Asset Service Provider (origin Virtual Asset Service Provider) network private key and an origin VASP (origin Virtual Asset Service Provider) network public key,
the destination VASP (destination Virtual Asset Service Provider (destination Virtual Asset Service Provider) network private key and a destination VASP (destination Virtual Asset Service Provider) network public key,
said method comprising the following steps:
0a) registering an asset owner, having an owner cryptocurrency private key and an owner cryptocurrency public key, with the destination VASP (destination Virtual Asset Service Provider
0b) creating an owner cryptocurrency address as a function of the owner cryptocurrency public key, base58 hash160 with metadata and checksum, and depositing the owner cryptocurrency address in a database accessible to the destination VASP (destination Virtual Asset Service Provider
0c) creating a proof of ownership (POO) comprising as first contents: the owner cryptocurrency address and the destination VASP (destination Virtual Asset Service Provider) network public key and comprising a first signature of said first contents generated as a function of the owner cryptocurrency private key, 
0d) storing the proof of ownership (POO) in a database accessible to the destination VASP (destination Virtual Asset Service Provider
1a) sending a cryptocurrency address lookup query by the origin VASP (origin Virtual Asset Service Provider (origin Virtual Asset Service Provider) network public key,
1b) checking by the destination VASP (destination Virtual Asset Service Providerdestination Virtual Asset Service Providerorigin Virtual Asset Service Provider (destination Virtual Asset Service Provider) network private key,[[,]] and comprises the destination VASP (destination Virtual Asset Service Provider) network public key,
2a) checking by the origin VASP (origin Virtual Asset Service Provider
the owner cryptocurrency address contained in the proof of ownership (POO) matches the searched cryptocurrency address and
the first signature contained in the proof of ownership (POO) matches the destination VASP (destination Virtual Asset Service Provider) network public key and the first contents, by an[[the]] ECDSA (Elliptic Curve Digital Signature Algorithm) function of: the first contents, the destination VASP (destination Virtual Asset Service Provider) network private key and the first signature, and
the challenge string contained in the response message (MSG 2) matches the challenge string contained in the cryptocurrency address lookup query and
the network public key contained in the response message (MSG 2) matches the network public key of the destination VASP (destination Virtual Asset Service Provider
the second signature contained in the response message matches the destination VASP (destination Virtual Asset Service Provider) network public key and the second contents;
and – in the affirmative – sending a third message (MSG 3) by the origin VASP (origin Virtual Asset Service Providerdestination Virtual Asset Service Provider(origin Virtual Asset Service Provider) network private key,,
3a) checking by the destination VASP (destination Virtual Asset Service Provider (origin Virtual Asset Service Provider) network public key and the third contents, by the ECDSA (Elliptic Curve Digital Signature Algorithm) function of: the third contents, the origin VASP (origin Virtual Asset Service Provider) network private key and the third signature, and – in the affirmative – saving or executing the third contents.
2.	(Currently Amended) The method according to claim 1, wherein step 3a) includes generating an encrypting key as a function of the origin VASP (origin Virtual Asset Service Provider) network private key and the destination VASP (destination Virtual Asset Service Provider) network public key,, and encrypting the third contents with the encryption key by the origin VASP (origin Virtual Asset Service Provider(origin Virtual Asset Service Provider) network public key and the destination VASP (destination Virtual Asset Service Provider) network private key, as an Elliptic-Curve Diffie–Hellman, ECDH, function of the origin VASP (origin Virtual Asset Service Provider) network public key and the destination VASP (destination Virtual Asset Service Provider) network private key, and decrypting the third contents with the decryption key by the destination VASP (destination Virtual Asset Service Provider
3.	(Previously Presented) The method according to claim 2, wherein the encryption or decryption is performed using the Advanced Encryption Standard 256, AES-256, algorithm.
4.	(Currently Amended) The method according to claim 1, which additionally comprises the step
4a) Sending a confirmation of saving or executing the third contents by the destination VASP (destination Virtual Asset Service Providerorigin Virtual Asset Service Provider
5.	(Currently Amended) The method according to claim 1, wherein the third message (MSG 3) is transferred directly between the origin VASP (origin Virtual Asset Service Providerdestination Virtual Asset Service Provider
6.	(Original) The method according to claim 1, wherein the challenge string in the step 1a) is a random string.
7.	(Previously Presented) The method according to claim 1, wherein said network is a peer-to-peer computer network.
8.	(Original) The method according to claim1, wherein the asset owner is a physical person, a legal person, a network node or a Virtual Asset Service Provider, VASP.
9.	(Original) A computer program product comprising program code stored on a non-transitory computer readable medium, said program code comprising computer instructions for performing the method according to claim 1.
10.	(Currently Amended) The method according to claim 1, wherein the step of creating the proof of ownership (POO) further comprises the first signature of said first contents generated as the function of the owner cryptocurrency private key as the[[an]] ECDSA (Elliptic Curve Digital Signature Algorithm) 
11.	(Currently Amended) The method according to claim 10, wherein the step of checking by the destination VASP (destination Virtual Asset Service Provider (Elliptic Curve Digital Signature Algorithm) function of: the second contents and the destination VASP (destination Virtual Asset Service Provider) network private key.
12.	(Currently Amended) The method according to claim 10, wherein the step of checking by the origin VASP (origin Virtual Asset Service Provider (Elliptic Curve Digital Signature Algorithm) function of: the second contents, the destination VASP (destination Virtual Asset Service Provider) network private key and the second signature.
13.	(Currently Amended) The method according to claim 10, wherein the step of sending the third message (MSG 3) by the origin VASP (origin Virtual Asset Service Providerdestination Virtual Asset Service Provider (Elliptic Curve Digital Signature Algorithm) function of: the third contents and the origin VASP (origin Virtual Asset Service Provider) network private key, and comprises the origin VASP (origin Virtual Asset Service Provider) network public key.
14.	(Currently Amended) The method according to claim 2, wherein generating said encrypting key as the function of the origin VASP (origin Virtual Asset Service Provider) network private key and the destination VASP (destination Virtual Asset Service Provider) network public key comprises an Elliptic-Curve Diffie–Hellman (ECDH) function of the origin VASP (origin Virtual Asset Service Provider) network private key and the destination VASP (destination Virtual Asset Service Provider) network public key.
15.	(Previously Presented) The method according to claim 7, wherein said network is the peer-to-peer computer network with no central trusted authority and with no pre-existing trusted relationships between nodes of the computer network.
Allowable Subject Matter
Claims 1-15 are allowed. 
 The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art of record teaches the origin VASP (origin Virtual Asset Service Provideroriginator VASP, SV) is connected to said network and has an origin VASP (origin Virtual Asset Service Provider) network private key and an origin VASP (origin Virtual Asset Service Provider) network public key,
the destination VASP (destination Virtual Asset Service ProviderVASP Z, RV) is connected to said network and has a destination VASP (destination Virtual Asset Service Provider) network private key and a destination VASP (destination Virtual Asset Service Provider) network public key, None of the prior art, alone or in combination teaches  1b) checking by the destination VASP (destination Virtual Asset Service Provider) – upon receiving the cryptocurrency lookup query – whether the searched cryptocurrency address matches the owner cryptocurrency address deposited in step 0b) and – in the affirmative – sending a response message (MSG 2) by the destination VASP (destination Virtual Asset Service Provider) to the origin VASP (origin Virtual Asset Service Provider), wherein the response message (MSG 2) comprises as second contents: the proof of ownership (POO) corresponding to the owner cryptocurrency address and the challenge string and comprises a second signature of said second contents generated as a function of the destination VASP (destination Virtual Asset Service Provider) network private key, and comprises the destination VASP (destination Virtual Asset Service Provider) network public key,2a) checking by the origin VASP (origin Virtual Asset Service Provider) – upon receiving the response message (MSG 2) – whether all the following conditions are true:
the owner cryptocurrency address contained in the proof of ownership (POO) matches the searched cryptocurrency address and
the first signature contained in the proof of ownership (POO) matches the destination VASP (destination Virtual Asset Service Provider) network public key and the first contents, by an[[the]] ECDSA (Elliptic Curve Digital Signature Algorithm) function of: the first contents, the destination VASP (destination Virtual Asset Service Provider) network private key and the first signature, and
the challenge string contained in the response message (MSG 2) matches the challenge string contained in the cryptocurrency address lookup query and
the network public key contained in the response message (MSG 2) matches the network public key of the destination VASP (destination Virtual Asset Service Provider) and
the second signature contained in the response message matches the destination VASP (destination Virtual Asset Service Provider) network public key and the second contents;
and – in the affirmative – sending a third message (MSG 3) by the origin VASP (origin Virtual Asset Service Provider) to the destination VASP (destination Virtual Asset Service Provider), wherein the third message comprises a third contents and comprises a third signature of the third contents generated as a function of the origin VASP (origin Virtual Asset Service Provider) network private key; in view of other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497